DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hopper et al., (US 20140343639; hereinafter Hopper).
Regarding claim 1, Hopper (Figures 1-2 and 5) discloses a thermal control unit (20) for controlling a patient's temperature during a thermal therapy session, the thermal control unit comprising: a fluid outlet (24) adapted to fluidly couple to a fluid supply line; a fluid inlet (26) adapted to fluidly couple to a fluid return line; a circulation channel (54) coupled to the fluid inlet and the fluid outlet; a pump (52) for circulating fluid through the circulation channel from the fluid inlet to the fluid outlet; a heat exchanger (58) adapted to add or remove heat from the fluid circulating in the circulation channel; a fluid temperature sensor (74a) adapted to sense a temperature of the fluid; a patient temperature sensor port (50) adapted to receive patient temperature readings from a patient temperature sensor; an auxiliary input adapted to receive an output from an auxiliary sensor (76b/c/d); a display (46); and a controller (72) adapted to control the heat exchanger in order to control the patient's temperature, the controller further adapted to display an indication on the display identifying a type of auxiliary sensor a user should couple to the auxiliary input in order to carry out the thermal therapy session ([0049], [0059]-[0060], [0066]-[0067], [0098]-[0100]: if any supply or return lines 30a or 30b are disconnected from a set of active ports 24, 26, or if any supply or return lines 30a or 30b are connected to a set of inactive ports 24, 26, controller 72 will sense these changes, via pressure sensors 76, b, c, and/or d, and will present information on control panel 72 alerting a user of these changes; therefore, the controller alerts the user that the correct sensor 76 should be connected with the right lines in order to maintain active lines).
Regarding claim 2, Hopper further discloses that the auxiliary sensor is adapted to detect at least one of the following characteristics of the patient: an end tidal carbon dioxide (ETCO2) level, an oxygen saturation (SpO2) level, a respiration rate, a blood pressure, a heart rate, an electrolyte level, a pulse wave velocity, a bioimpedance, an electrocardiogram, a rate of temperature change, or a level of potassium in the patient ([0096]: second, third, and/or fourth temperature sensors may be used as the auxiliary sensor)
Regarding claim 3, Hopper further discloses a therapy-type input adapted to receive an input from the user indicating a therapy type for the thermal therapy session, and wherein the controller is adapted to automatically select the type of auxiliary sensor based on the therapy-type input ([0049], [0059]-[0060], [0065]-[0067], [0098]-[0100], [0105]).
Regarding claim 4, Hopper further discloses that the therapy-type input is a control on a user interface of the thermal control unit, and wherein the therapy type is at least one of a cardiac arrest therapy, a neuro-trauma therapy, a neurosurgery therapy, a fever therapy, or a pediatric therapy ([0049], [0059]-[0060], [0065]-[0067], [0098]-[0100], [0105]).
Regarding claim 5, Hopper further discloses a location input adapted to receive an input indicating a location of the thermal control unit within a healthcare facility in the target area, the location input including a screen on the display in which the user enters the location of the thermal control unit, and wherein the controller is adapted to automatically select the type of auxiliary sensor based on the location input ([0049], [0056]-[0060], [0066]-[0067], [0098]-[0100], [0105]). 
Regarding claim 6, Hopper further discloses a user input adapted to receive user data identifying a user of the thermal control unit, and a memory containing a default set of alarm (alert) conditions; wherein the controller is further adapted to perform the following: (i) automatically select the type of auxiliary sensor based on the user data; (ii) allow a user to customize the default set of alarm conditions; (iii) display a graph on the display, the graph including both a plot of patient temperature readings from the patient temperature sensor port plotted with respect to time and a plot of auxiliary readings from the auxiliary input plotted with respect to time; and (iv) use the output from the auxiliary sensor to control the temperature of the circulating fluid ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]).
Regarding claim 7, Hopper further discloses that the set of default alarm (alert) conditions includes at least two of the following alarm conditions: a patient temperature sensor disconnection, a high fluid temperature, a low fluid temperature, a low fluid flow rate, a pause in therapy, a low fluid level, a patient temperature deviation, or a patient temperature sensor malfunction; the memory further includes a plurality of alarm characteristics for each of the at least two alarm conditions, the controller is further adapted to allow the user to customize the plurality of alarm characteristics for each of the at least two alarm conditions; and the alarm characteristics include at least two of the following characteristics: an on/off setting, a tone setting, a priority setting, a repeat/non-repeat setting, a delay between repeats setting, an audio pause setting, or a pause duration setting ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]).
Regarding claim 8, Hopper further discloses a memory containing a therapy profile, and wherein the controller is configured to follow the therapy profile during the thermal therapy session, to allow a user to customize the therapy profile, and to store the customized therapy profile in the memory; wherein the therapy profile defines at least two of the following: a target temperature for cooling the patient, a cooling rate for the patient, an amount of time the patient is maintained at a temperature, a warming rate for the patient, or a target temperature for warming the patient ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]).
Regarding claim 9, Hopper (Figures 1-2 and 5) discloses a thermal control unit (20) for controlling a patient's temperature during a thermal therapy session, the thermal control unit comprising: a fluid outlet (24) adapted to fluidly couple to a fluid supply line; a fluid inlet (26) adapted to fluidly couple to a fluid return line; a circulation channel (54) coupled to the fluid inlet and the fluid outlet; a pump (52) for circulating fluid through the circulation channel from the fluid inlet to the fluid outlet; a heat exchanger (58) adapted to add or remove heat from the fluid circulating in the circulation channel; a fluid temperature sensor (74a) adapted to sense a temperature of the fluid; a patient temperature sensor port (50) adapted to receive patient temperature readings from a patient temperature sensor; a memory containing a set of alarm (alert) conditions; a display (46); and a controller (72) adapted to control the heat exchanger in order to control the patient's temperature, the controller further adapted to issue an alarm (alert) in response to detecting any one of the alarm conditions in the set of alarm (alert) conditions, and the controller still further adapted to allow a user to customize the set of alarm conditions ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]).
Regarding claim 10, Hopper further discloses that the controller is adapted to allow the user to customize the set of alarm conditions by adding an alarm condition to, and subtracting an alarm condition from, the set of alarm conditions; and wherein the set of alarm conditions includes at least two of the following alarms: a patient temperature sensor disconnection, a high fluid temperature, a low fluid temperature, a low fluid flow rate, a pause in therapy, a low fluid level, a patient temperature deviation, or a patient temperature sensor malfunction ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]).
Regarding claim 11, Hopper further discloses that the memory further includes a therapy profile and a plurality of alarm characteristics for each alarm condition in the set of alarm conditions, the therapy profile defining at least two of the following: a target temperature for cooling the patient, a cooling rate for the patient, an amount of time the patient is maintained at a temperature, a warming rate for the patient, or a target temperature for warming the patient; the plurality of alarm characteristics including at least two of the following settings: an on/off setting, a tone setting, a priority setting, a repeat/non-repeat setting, a delay between repeats setting, an audio pause setting, or a pause duration setting; and wherein the controller is further adapted to perform the following: (i) allow the user to customize the plurality of alarm characteristics for each of the alarm conditions in the set of alarms conditions, (ii) follow the therapy profile during the thermal therapy session; and (iii) allow a user to customize the therapy profile and to store the customized therapy profile in the memory ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]).
Regarding claim 12, Hopper further discloses an auxiliary input adapted to receive an output from an auxiliary sensor (76b/c/d), the auxiliary sensor being adapted to detect at least one of the following characteristics of the patient: an end tidal carbon dioxide (ETCO2) level, an oxygen saturation (SpO2) level, a respiration rate, a blood pressure, a heart rate, an electrolyte level, a pulse wave velocity, a bioimpedance, an electrocardiogram, or a rate of temperature change; and wherein the controller is further configured to display an indication on the display identifying a type of auxiliary sensor the user should couple to the auxiliary input in order to carry out the thermal therapy session ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]: if any supply or return lines 30a or 30b are disconnected from a set of active ports 24, 26, or if any supply or return lines 30a or 30b are connected to a set of inactive ports 24, 26, controller 72 will sense these changes, via pressure sensors 76, b, c, and/or d, and will present information on control panel 72 alerting a user of these changes; therefore, the controller alerts the user that the correct sensor 76 should be connected with the right lines in order to maintain active lines; second, third, and/or fourth temperature sensors may be used as the auxiliary sensor).
Regarding claim 13, Hopper further discloses a therapy-type input adapted to receive an input from the user indicating a therapy type for the thermal therapy session, wherein the therapy-type input is a control on a user interface of the thermal control unit, the therapy type is at least one of a cardiac arrest therapy, a neuro-trauma therapy, a neurosurgery therapy, a fever therapy, or a pediatric therapy, and the controller is adapted to automatically select the type of auxiliary sensor based on the therapy-type input ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]).
Regarding claim 14, Hopper further discloses a user input adapted to receive user data identifying a user of the thermal control unit, wherein the controller is adapted to automatically select the type of auxiliary sensor based on the user data and to use the output from the auxiliary sensor to control the temperature of the circulating fluid, and wherein the auxiliary sensor is a potassium sensor adapted to detect a level of potassium in the patient and the controller is adapted to display the potassium level on the display ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]).
Regarding claim 15, Hopper (Figures 1-2 and 5) discloses a thermal control unit (20) for controlling a patient's temperature during a thermal therapy session, the thermal control unit comprising: a fluid outlet (24) adapted to fluidly couple to a fluid supply line; a fluid inlet (26) adapted to fluidly couple to a fluid return line; a circulation channel (54) coupled to the fluid inlet and the fluid outlet; a pump (52) for circulating fluid through the circulation channel from the fluid inlet to the fluid outlet; a heat exchanger (58) adapted to add or remove heat from the fluid circulating in the circulation channel; a fluid temperature sensor (74a) adapted to sense a temperature of the fluid; a patient temperature sensor port (50) adapted to receive patient temperature readings from a patient temperature sensor; an auxiliary input adapted to receive an output from an auxiliary sensor (76b/c/d); a display (46); and a controller (72) adapted to control the heat exchanger in order to control the patient's temperature, the controller further adapted to display a graph on the display ([0092]), the graph including both a plot of patient temperature readings from the patient temperature sensor port plotted with respect to time and a plot of auxiliary readings from the auxiliary input plotted with respect to time ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]: second, third, and/or fourth temperature sensors may be used as the auxiliary sensor).
Regarding claim 16, Hopper further discloses a second auxiliary input adapted to receive an output from a second auxiliary sensor, and wherein the controller is further adapted to include a plot of readings from the second auxiliary sensor on the graph plotted with respect to time ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]: one of the second, third, and/or fourth temperature sensors may be used as the second auxiliary sensor).
Regarding claim 17, Hopper further discloses that the auxiliary sensor is adapted to detect at least one of the following characteristics of the patient: an end tidal carbon dioxide (ETCO2) level, an oxygen saturation (SpO2) level, a respiration rate, a blood pressure, a heart rate, an electrolyte level, a pulse wave velocity, a bioimpedance, an electrocardiogram, or a rate of temperature change ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]: one of the second, third, and/or fourth temperature sensors may be used as the auxiliary sensor).
Regarding claim 18, Hopper further discloses a therapy-type input adapted to receive an input from the a indicating a therapy type for the thermal therapy session, the therapy-type input being a control on a user interface of the thermal control unit, and the therapy type including at least one of a cardiac arrest therapy, a neuro-trauma therapy, a neurosurgery therapy, a fever therapy, or a pediatric therapy; and a user input adapted to receive user data identifying a user of the thermal control unit; wherein the controller is further configured to perform the following: (i) automatically select, based on the therapy type and the user data, a type of auxiliary sensor the user should couple to the auxiliary input in order to carry out the thermal therapy session; and (ii) display an indication on the display identifying the selected type of auxiliary sensor ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]).
Regarding claim 19, Hopper further discloses a memory containing a default set of alarm conditions and a plurality of alarm characteristics for each alarm condition in the default set of alarm conditions, the default set of alarm conditions including at least two of the following alarm conditions: a patient temperature sensor disconnection, a high fluid temperature, a low fluid temperature, a low fluid flow rate, a pause in therapy, a low fluid level, a patient temperature deviation, or a patient temperature sensor malfunction; and the plurality of alarm characteristics including at least two of the following characteristics: an on/off setting, a tone setting, a priority setting, a repeat/non-repeat setting, a delay between repeats setting, an audio pause setting, and a pause duration setting; and wherein the controller is further configured to allow a user to customize the default set of alarm conditions and the plurality of alarm characteristics ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]).
Regarding claim 20, Hopper further discloses a memory containing a therapy profile, the therapy profile defining at least two of the following: a target temperature for cooling the patient, a cooling rate for the patient, an amount of time the patient is maintained at a temperature, a warming rate for the patient, or a target temperature for warming the patient; and wherein the controller is further configured to follow the therapy profile during the thermal therapy session, to allow a user to customize the therapy profile, and to store the customized therapy profile in the memory ([0011], [0024], [0049], [0059]-[0060], [0065]-[0067], [0084], [0092], [0098]-[0100], [0105]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013. The examiner can normally be reached Monday - Friday: 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794